DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. Pub. 2010/0132874) in view of Ciminelli et al (U.S. Pub. 2011/0037808)
Regarding claim 1, Anderson discloses a molded fluid ejection panel comprising 
At least one print head die (10), each print head die having a front surface and a back surface, the back surface comprising at least one fluid passage opening (Figures 2c, 4; Paragraphs 0024, 0028-0029, 0040)
A printed circuit board (204) having a cavity disposed therein (Paragraph 0028; Figures 2c, 4)
Ciminelli discloses an encapsulant (280; overmolded material) to embed the print head die (251) in the cavity (Figures 10-11; Paragraphs 0040, 0044-0045).  Ciminelli discloses an overmolded polymer material to cover (encapsulate) the circuitry (252, 268, 277-279) and ends of the print head die, therefore it would be obvious to use overmolded polymer material to encapsulate the embedded print head die and printed circuit board of Anderson.
At the time the invention was made it would have been obvious to a person of ordinary skill int the art to incorporate the teaching of Ciminelli into the device of Anderson, for the purpose of protecting and securing the print head die embedded in the print head die assembly
Regarding claim 2, wherein the cavity extends from a front side of the printed circuit board (204) to a back side of the printed circuit board (Figures 2c, 3-4)
Regarding claim 3, Anderson discloses the claimed invention except for clearly disclosing the print head die having a ratio of length to width of at least three.  It would have been an obvious matter of design choice to form the print head die having a ratio of length to width of at least three, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
At the time the invention was made it would have been obvious to form the print head die having a ratio of length to width of at least three within the device of Anderson as modified by Ciminelli, for the purpose of fitting a plurality of print head dies on a print head assembly 
	Regarding claim 5, wherein the front surface of the print head die is exposed at a front side of the printed circuit board (Figures 2c, 3-4)
Regarding claim 6, Ciminelli discloses an encapsulant (280; overmolded material) to embed the print head die (251) in the cavity (Figures 10-11; Paragraphs 0040, 0044-0045).  Ciminelli discloses an overmolded polymer material to cover (encapsulate) the circuitry (252, 268, 277-279) and ends of the print head die, therefore it would be obvious to use overmolded polymer material to encapsulate the embedded print head die and printed circuit board of Anderson.
At the time the invention was made it would have been obvious to a person of ordinary skill int the art to incorporate the teaching of Ciminelli into the device of Anderson, for the purpose of protecting and securing the print head die embedded in the print head die assembly
Regarding claim 7, wherein each print head die further comprises a manifold extending lengthwise along the print head die to deliver fluid to rows of chambers on either side of the manifold (Figures 2-3; Paragraph 0029)
Regarding claim 8, Anderson discloses at least one print head die comprises multiple print head die arranged end to end in rows (Figure 4)
	Regarding claim 9, wherein the rows extend along a width of a substrate (Figure 4)
Regarding claim 10, wherein print head die (10) in adjacent rows are staggered (Figure 4)
	Regarding claim 11, comprising a microelectromechanical system (MEMS) device embedded in the printed circuit board (Abstract; Paragraphs 0001, 0035)
	Regarding claim 12, Ciminelli discloses the encapsulant having a concave back surface (Figure 11; the overmolded material includes a indentation or concave surface, wherein the print head die is fitted) 
At the time the invention was made it would have been obvious to a person of ordinary skill int the art to incorporate the teaching of Ciminelli into the device of Anderson, for the purpose of protecting and securing the print head die embedded in the print head die assembly
	Regarding claim 13, wherein the print head die is a multi-layer print head die (Figures 2c, 4; Paragraphs 0024, 0028-0029)
	Regarding claim 14, a print head assembly comprising at least one print head, each print head comprising multiple molded print head die (10), each print head die having a front surface and a back surface, the back surface comprising at least one fluid passage opening (Figures 2c, 4; Paragraphs 0024, 0028-0029)
	A printed circuit board (204) having a cavity disposed therein (Paragraph 0028; Figures 2c, 4)
	An array of drop ejectors formed in the front surface of each print head die (Figure 4; Paragraph 0036)
	Ciminelli discloses an encapsulant (280; overmolded material) to embed the print head die (251) in the cavity (Figures 10-11; Paragraphs 0040, 0044-0045).  Ciminelli discloses an overmolded polymer material to cover (encapsulate) the circuitry (252, 268, 277-279) and ends of the print head die, therefore it would be obvious to use overmolded polymer material to encapsulate the embedded print head die and printed circuit board of Anderson.
At the time the invention was made it would have been obvious to a person of ordinary skill int the art to incorporate the teaching of Ciminelli into the device of Anderson, for the purpose of protecting and securing the print head die embedded in the print head die assembly
	Regarding claim 15, wherein the array of drop ejectors are formed in rows on each respective print head die (Figure 4; Paragraph 0036)
	Regarding claim 16, a manifold disposed between rows of drop ejectors to deliver fluid to ejection chambers on either side of the manifold, each ejection chamber corresponding to a drop ejector of the array (Figures 2-4; Paragraph 0029)
	Regarding claim 17, multiple passages to deliver fluid to the manifold (Figures 2-3; Paragraph 0029)
	Regarding claim 18, a fluid ejection system comprising a print head assembly comprising at least on print head, each print head comprising multiple molded print head die (10), each print head die having a front surface and a back surface, the back surface comprising at least one fluid passage opening (Figures 2c, 4; Paragraphs 0024, 0028-0029)
	A printed circuit board (204) having a cavity disposed therein (Paragraph 0028; Figures 2c, 4)
An array of drop ejectors formed in the front surface of each print head die (Figure 4; Paragraph 0036)
A fluid supply assembly to supply fluid to the print head assembly (Figures 2-3; Paragraph 0029)
A controller to control the print head assembly and the fluid supply assembly (Paragraph 0035; control is provided to the ejection head chips 10)
Ciminelli discloses an encapsulant (280; overmolded material) to embed the print head die (251) in the cavity (Figures 10-11; Paragraphs 0040, 0044-0045).  Ciminelli discloses an overmolded polymer material to cover (encapsulate) the circuitry (252, 268, 277-279) and ends of the print head die, therefore it would be obvious to use overmolded polymer material to encapsulate the embedded print head die and printed circuit board of Anderson.
At the time the invention was made it would have been obvious to a person of ordinary skill int the art to incorporate the teaching of Ciminelli into the device of Anderson, for the purpose of protecting and securing the print head die embedded in the print head die assembly
	Regarding claim 19, wherein the printed circuit board comprises a fluid feed slot to deliver fluid to fluid passages in the respective multiple molded print head die (Figures 2-3; Paragraph 0029)
	Regarding claim 20, wherein the printed circuit board is a multi-layer circuit board (Figures 2c, 4; Paragraphs 0024, 0028-0029)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. Pub. 2010/0132874) as modified by Ciminelli et al (U.S. Pub. 2011/0037808) and further in view of Joyner II et al (U.S. Pub. 2012/0133710)
Regarding claim 4, Joyner discloses the print head die (48) is less than 500 micrometers thick (Figure 4; Paragraph 0056)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Joyner into the device of Anderson as modified by Ciminelli, for the purpose of reducing deleterious effects of the print head chip module design on print quality (Paragraph 0012)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 3, 2022